Citation Nr: 1004272	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes and spinal stenosis at L2-3 through L5-S1.

2.  Entitlement to service connection for radiculopathy of 
the right lower extremity, to include as secondary to 
degenerative changes and spinal stenosis at L2-3 through L5-
S1.

3.  Entitlement to service connection for radiculopathy of 
the left lower extremity, to include as secondary to 
degenerative changes and spinal stenosis at L2-3 through L5-
S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.  The appellant submitted a Notice of Disagreement 
with these denials in August 2008 and timely perfected his 
appeal in January 2009.

In December 2009, the appellant presented sworn testimony 
during a Board video conference hearing, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims 
file.

The issues of entitlement to service connection for 
degenerative changes and spinal stenosis at L2-3 through L5-
S1 and radiculopathy of the right lower extremity, to 
include as secondary to degenerative changes and spinal 
stenosis at L2-3 through L5-S1 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if any further action on his part 
is required.



FINDING OF FACT

The appellant does not have a current diagnosis of left 
lower extremity radiculopathy.


CONCLUSION OF LAW

Left lower extremity radiculopathy was not incurred in or 
aggravated by active military service and is not proximately 
due to, the result of, or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1133, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in December 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
December 2007 notice letter also informed the appellant of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the 
extent possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The record indicates that the appellant participated 
in a VA spine examination in June 2008 and the results from 
that examination have been included in the claims file for 
review.  The examination involved providing diagnoses 
pertaining to the appellant's low back and radiating pain 
complaints.  To that extent, the Board finds that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that the 
VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision 
on the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  The Merits of the Claim

The appellant contends that he currently suffers from left 
lower extremity radiculopathy that is the result of 
degenerative changes and spinal stenosis at L2-3 through L5-
S1.  The Board disagrees.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For 
the showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The appellant has not alleged that his alleged left lower 
extremity radiculopathy is directly related to service.  The 
service treatment records do not contain any reference to 
treatment or diagnosis of left lower extremity 
radiculopathy.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002).  No competent medical evidence has related left lower 
extremity radiculopathy to military service.  Accordingly, 
the basis for a grant of service connection on a direct 
basis is not presented.

With respect to Wallin element (1), medical evidence of a 
current disability, the appellant's claims file contains a 
significant number of treatment records for his low back 
pain and right lower extremity radiculopathy, spanning from 
2003 to the present.  These treatment records, from both the 
VA Medical Center (VAMC) and private physicians, do not 
indicate that the appellant has ever complained of or been 
diagnosed with left lower extremity radiculopathy.  The 
appellant also participated in a VA spine examination in 
June 2008, which did not diagnose left lower extremity 
radiculopathy.  See VA Spine Examination Report, June 25, 
2008.

The only evidence in support of the appellant's claim that 
he currently suffers from left lower extremity radiculopathy 
consists of his own lay statements.  The Board acknowledges 
that the appellant is competent to give evidence about what 
he experiences; for example, he is competent to discuss any 
left leg pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) 
a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative service, post-service treatment 
records (which did not reveal the appellant ever complained 
of pain radiating into the left lower extremity), and the 
negative VA medical opinion cited above.  

The Board notes that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists).  In 
the absence of a diagnosed left lower extremity 
radiculopathy, service connection may not be granted.  See 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As 
the appellant has failed to establish that he currently 
suffers from left lower extremity radiculopathy, the Board 
need not discuss the remaining elements under Wallin.  See 
Wallin, supra.  

The appellant's claim fails on the basis of element (1) of 
Hickson and Wallin.  See Hickson and Wallin, supra.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.


ORDER

Entitlement to service connection for radiculopathy of the 
left lower extremity, to include as secondary to 
degenerative changes and spinal stenosis at L2-3 through L5-
S1, is denied.
REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of entitlement to service connection for degenerative 
changes and spinal stenosis at L2-3 through L5-S1 and 
radiculopathy of the right lower extremity, to include as 
secondary to degenerative changes and spinal stenosis at L2-
3 through L5-S1.

The appellant participated in a VA spine examination in June 
2008.  The VA examiner concluded that the appellant's 
current low back disability and right lower extremity 
radiculopathy were not the result of his time in active duty 
service.  The appellant's representative argues that the 
June 2008 VA examination is inadequate, as it was provided 
by a nurse practitioner.  See Board Video Conference Hearing 
Transcript, December 14, 2009, p.3.

In August 2008, VA received a statement signed by the 
appellant's VA treating physician, E.C., M.D., providing a 
positive nexus between the appellant's low back disability 
and right lower extremity radiculopathy and his time in 
service.  In reviewing this statement, the Board notes that 
the memorandum appears to be from a VA physician named G.A., 
M.D., but is signed by the appellant's treating physician, 
E.C., M.D.  Further, the positive nexus statement provided 
by Dr. E.C. does not include any supporting rationale.  
While the Board is aware of the appellant's argument that 
his June 2008 VA examination was performed by a nurse 
practitioner, the Board also notes that E.C., M.D. is a 
general practitioner and G.A., M.D. is a specialist in 
internal medicine.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
examination must be adequate.  It does not appear that the 
appellant has been examined by an orthopedic specialist to 
determine the nature and etiology of his claimed 
disabilities and thus, his claims must be remanded in order 
to provide him with a new examination with an appropriate 
expert.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled 
for a new VA spine examination with a 
medical doctor specializing in 
orthopedics.  The examiner should 
thoroughly review the appellant's 
claims file as well as a copy of this 
REMAND in conjunction with the 
appellant's examination.  The examiner 
should note this has been accomplished 
in the examination report.  The 
examiner should address the following:

Provide any diagnoses of the low back, 
to include whether the appellant 
currently suffers from right lower 
extremity radiculopathy.

Thereafter, state whether it is at 
least as likely as not that the 
appellant's diagnosed low back 
disability is the result of his 1962 
in-service parachute accident.  If so, 
state whether any diagnosed right lower 
extremity radiculopathy is secondary to 
the low back disability.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided, 
including citing to specific treatment 
records in the appellant's claims file.  
A bare conclusion will not be sufficient 
for the purposes of this examination.

2.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


